DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 1/26/2022.
Claims 1, 3, 7, 8, 12, and 15-20 have been amended.
Claims 21 and 22 have been added.
Claims 5 and 14 have been cancelled.
Claims 1-4, 6-13, and 15-22 are pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claim 1), a device (claim 12), and machine readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operation comprising (claim 17).  The claim limitations and dependent claim limitations are within the four statutory categories of patentable subject matter.
Step 2A prong 1: For the analysis below, the examiner will use claim 1 as representative. Claim 12 includes an additional limitation which will be addressed. Claim 17 also includes an additional 
The following claim limitations when considered both individually and as an ordered combination are considered as merely descriptive of abstract concepts: 
receiving by a first entity, a nomination of a party to become a brand advocate for a brand; wherein the party is selected by the brand owner (additional limitation of claim 12); transmitting, by the first entity, an invitation to the nominated party; wherein the nominated party acquires a brand advocate status based on acceptance of the invitation; sending, by the first entity, in accordance with the acceptance of the invitation, a token to the nominated party certifying the nominated party with the brand advocate status; wherein the token identifies the brand advocate and contains data, the data comprising a token identifier, a brand identifier, and an expiration date; authenticating, by the first entity, the token in response to a query from a second entity, wherein the second entity has posted thereon media content contributed by the brand advocate, and wherein in accordance with the authenticating, the second entity presents a notice regarding certification of the brand advocate; assigning, by the first entity, an advocate level to the brand advocate designating the type of communication in which the brand advocate is authorized to engage with a consumer of the media content, wherein the advocate level is included in the token (additional limitation of claim 17); authorizing, by the first entity, communication between the consumer of the media content and the brand advocate in accordance with the advocate level, wherein the communication is initiated by the consumer of the media content;

Wherein the advocate level is included in the token (claims 2, 13); wherein the token is stored in a first location (claim 3); wherein responsive to receiving the media content, the second entity obtains the token from the brand advocate and sends the token to the first entity to perform authenticating (claim 4); wherein the media content relates to a product, and wherein the brand advocate accordingly is designated a product expert (claims 5, 14); wherein the media content is presented subsequent to the authenticating (claim 6); wherein the first entity is in communication with a third entity, the third entity having posted thereon an audio presentation contributed by the brand advocate (claims 7, 15, and 18); further comprising authenticating, by the first entity, the token in response to a query from the third entity, and wherein in accordance with the authenticating of the token in response to the query  from the third entity the third entity provides the audio  presentation with an audio tag regarding certification of the brand advocate (claims 8 and 16); wherein the audio tag comprises speech generated by the third entity (claims 9 and 19); wherein the authorizing of the communication between the consumer of the media content and the brand advocate is based on the advocate level, wherein the advocate level is a first level the type of the communication is text communication, wherein the advocate level is a second level the of communication is voice communication, and wherein the advocate level is a third level the type of communication is video communication (claim 21); wherein the token is stored in a second location of the nominated party (claim 22);
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the following additional elements: processing system including a processor, social media server, first and second brand advocate apps at first and second equipment of the brand advocate/nominated party, podcast, audio content server, tag comprising speech generated by the audio content server (text to speech), and virtual assistant acting as brand advocate using artificial intelligence. The additional elements of the processing system, social media server, audio content server, and first and second brand advocate apps at first and second equipment of the brand advocate/nominated party merely use generic computing components as a tool to implement the abstract idea. Further, a podcast merely provides a general link to a particular technological field of use as a podcast is nothing more than a digital audio file. 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as discussed above with regard to practical application, the additional elements merely provide generic computing components that use the computer as a tool to implement the abstract idea or provide a general link to a technological environment or field of use. 
Computers used to generate text to speech is the use of a well-understood, routine, and conventional technique at the time of the invention. (See https://web.archive.org/web/20180721155556/https://www.readingrockets.org/article/text-speech-tts - very popular technology in which a computer or tablet reads the words on a screen out loud – 2018; https://codeless.io/best-text-to-speech-software/ - numerous popular text to speech apps including Google Text to Speech which integrates with numerous other google apps – 2019; https://www.readspeaker.com/blog/uses-text-speech-tts-anyway/ - “Since 1000 AD, humans have strived to create synthetic speech, but it didn’t enter the mainstream until the mid 1970s – early 1980s when computer operating systems began implementing it. Walt Tetschner, leader of the group that produced DECtalk in 1983, explains that while the voice wasn’t perfect, it was still natural sounding and was used by companies such as MCI and Mtel (two-way paging). Not to mention Stephen Hawking, who uses DECtalk for his voice!” – 2017; https://medium.com/@Countants/how-a-text-to-speech-tool-works-for-educators-47709406e5d1- “Thanks to the gradual acceptance of innovative forms of visual and auditory tools in education, Text to Speech (or TTS) tools are far more common in the modern-day classroom.” – 2019; https://web.archive.org/web/20171011204209/https://aws.amazon.com/polly/what-is-text-to-speech/ - “Applications that use voice to communicate are becoming more common every day. With text-
	Further, virtual assistants used as brand advocates is well understood, routine, and conventional at the time of the invention. (See https://venturebeat.com/2016/11/12/5-most-common-things-users-first-say-to-a-chatbot/  - Facebook chatbot surpassed 140 million messages processed – 2016; https://www.inbenta.com/en/blog/chatbot-choose-best-channel-chatbot/  - chatbots becoming a common fixture for online companies; Facebook has over 100k chatbots to talk 1.2 billion users -2017; https://medium.com/the-mission/11-best-uses-of-chatbots-right-now-1c27764b7e62#:~:text=Chatbots%20can%20schedule%20meetings%2C%20tell,weather%2C%20and%20provide%20customer%20support.&text=Just%20as%20apps%20once%20were,life%20even%20easier%20for%20consumers.  – common use of chatbots including product recommendations – 2017; https://www.forbes.com/sites/ajagrawal/2016/07/13/7-ways-chatbot-tools-are-important-for-marketing/#1e89471a602e – chatbots becoming a popular marketing tool including retaining data, responding to specific keywords and knowing when to offer an additional product to a consumer, further provide advertisements – 2016; https://www.searchenginejournal.com/marketers-guide-facebook-messenger-bots/179028/#close  – Facebook chatbots including conversational commerce – 2016; https://couponsinthenews.com/2017/12/04/here-come-the-chatbots-and-they-have-coupons/  - chatbots provided over 25 million coupons in 2017 – 2017)) 
	Further, brand advocates using AI is well understood, routine, and conventional. (See https://www.fastcompany.com/90409535/little-by-little-amazon-is-giving-alexa-more-ai-smarts - Alexa using natural language modeling including natural language processing and artificial intelligence – 2019; https://www.lineate.com/technology-insights/3-ways-amazon-uses-ai-to-make-product-recommendations - ways Alexa uses AI to make product recommendations – 2019; https://www.forbes.com/sites/blakemorgan/2018/07/16/how-amazon-has-re-organized-around-artificial-intelligence-and-machine-learning/?sh=5c38ebf77361 – AI powered Alexa including AI for product recommendations – 2018; https://emerj.com/ai-sector-overviews/ai-enabled-product-recommendations/ - AI enabled products and services for pushing products in front of customers – 2019; https://medium.com/recombee-blog/machine-learning-for-recommender-systems-part-1-algorithms-
	As a result the claims are not patent eligible. The applicant is invited to contact the examiner for an interview in order to discuss possible ways to overcome the rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2020/0234339) in view of Schultz et al (US 2012/0054847) in view of Fuggetta (US 2015/0278899) in view of Newmark (US 2009/0121015)

As per claim 1:

A method comprising: receiving, by a processing system including a processor, a nomination of a party to become a brand advocate for a brand (paragraph [0046], [0049]; In one example as shown in FIG. 2, the system 10 is adapted to carry out a method 20 for matching Brand agencies with at least one Influencer. The system 10 or platform 20 allows a Brand or agency 22 to login to the platform 20 and manage a marketing campaign. Through the system 10 or platform 20, the Brand or agency 22 may select Influencers from a list of online identities from the group of register online identities, and unregistered online identities as show in step 26. For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer.) transmitting, by the processing system, an invitation to equipment the nominated party, wherein the nominated party acquires a brand advocate status based on acceptance of the invitation (paragraph [0049], [0051], [0052]; For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer. Once the Brand or agency 22 settles with a list of online identities, the system 10 or platform 20 will provide the function to manage the campaign, and send out emails and messages to the list of online identities as shown in step 26. The system 10 may further include a function for the online identities or Influencers to accept or reject an invitation. A rejection of an invitation may be automatic if the Brand is associated with predetermined products that an Influencer does not wish to be associated with. After the Influencer or Influencers accept a task related to a marketing campaign, the system 10 or platform 20 will notify the Brand or agency 22 through the management subsystem 28 of such acceptance. Through sending, by the processing system in accordance with the acceptance of the invitation, a token to the equipment of the nominated party certifying the brand advocate status (paragraph [0060] Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a stamp, log or record of the location of the user, time stamp, IP address of the login, terminal identification, and/or any other desired information. The system may determine at Step 48′ whether the user is authorized to login, for example, a code may be issued to a user to verify or authenticate a login. If the login is not verifies, an error message may be issued to the user at Step 48″. However, if the user does authenticate the login, the user can proceed to Step 49. In Step 49, the login process is concluded, and the user profile and credential are loaded to the system. In another embodiment, the user may login using Open Authorization (OAuth), which allows a user's account information to be used by third-party services, such as Facebook, without exposing the user's password. Other passwords associated with the system 10 or the platform 20 can be saved by a third party for automatic fulfilment and authentication.) authenticating, by the processing system, the token in response to a query from a social media server in communication with the processing system, wherein the social media server has posted thereon media content contributed by the brand advocate, and wherein in accordance with the authenticating the social media server presents a notice regarding certification of the brand advocate  (paragraph [0053], [0060] When the online identities or Influencer receives the briefing package, the Influencer should follow the directions given with the briefing package within the predetermined time limit for the campaign. Typically, the online identities or Influencers will try the product or use a particular service. The online identities and the Influencers will post comments, create blogs, images, etc., based on their experience with the product and share them on at least one social media website 30 such as YOUTUBE®, INSTAGRAM®, PINTEREST®, TUMBLR®, SNAPSHOT®, REDDIT®, FLICKR®, or any other social media or user influenced platform. Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a stamp, log or record of the location of the user, time stamp, IP address of the login, terminal identification, and/or any other desired information. The system may determine at Step 48′ whether the user is authorized to login, for example, a code may be issued to a 
McGrath does not expressly teach providing a token which allows access to certain services when accessing a network.
Shultz teaches assigning, by the processing system, an advocate level to the brand advocate designating a type of communication in which the brand advocate is authorized to engage with a consumer of the media content (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.) authorizing, by the processing system, communication between the consumer of the media content and the brand advocate in accordance with the advocate level (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.)

The combination does not expressly teach a consumer initiated communication with a brand advocate.
Fuggetta teaches wherein the communication is initiated by the consumer of the media content (paragraphs [0004], [0010], [0012]; A system and method is disclosed that enables prospects for purchasing a branded product or service to ask brand advocates (hereinafter also referred to as “customers”) questions about their experiences with the brand, company, prospect, or service. In step 102, a prospect clicks on or touches (if using a device with a touch sensitive screen or surface) an ad unit or user interface element. For example, the user can click on or touch an online ad unit (e.g., banner ad, paid search ad), a marketing email, a banner or link on a brand's website or other online content inviting prospects to ask customers questions. For example, an ad unit can include the text “would you like to ask a customer a question about our company, products, or services?” The prospect may be using a computer, smart phone, or any device that accesses content online. After completing the required information in the online form, the prospect clicks or touches the “submit” button or other user interface element and their question is routed by the system to candidate customers through email or other electronic means. In some implementations, the prospect is notified that they will receive answers to their questions within a certain time period, such as 24 or 48 hours. In some implementations, the system is configured to allow the prospect to immediately engage with a customer to get an answer to the prospect's question. For example the question “would you like to talk to a customer now?” could be presented to the prospect. This immediate engagement may occur over email, text, phone call or other electronic means. In some implementations, a live “chat” or text session between the prospect and customer can be established automatically by the system with an option to join.)

The combination does not expressly teach that the token contains a token identifier, brand identifier, and expiration date. 
Newmark teaches wherein the token identifies the brand advocate and contains data, the data comprising: a token identifier, a brand identifier, and an expiration date  (paragraph [0040] The Tradesman's Credit Card front face having printed thereon the name of the tradesman; the tradesman's business name (optionally with a business logo); a logo and printed text representing the profession of the tradesman; the tradesman's license number; and, optionally, the card's initiation date and the expiration date (expiration date) maintained by Tradesman's Card System, and a unique identification number which also serves as a credit card number; [0041] 5. the Tradesman's Credit Card back face having a magnetically encoded strip readable by a magnetic card reader, for transmitting the unique identification number (token identifier) and the tradesman's profession code (brand id)).
It would have been obvious to one of ordinary skill in the art to include a token that contains the token identifier, expiration date, and brand identifier as taught by Newmark in order to authenticate a user of the system. Further, the token containing the identifiers listed above is the use of a known technique used to improve similar devices/methods in the same way.

As per claim 12:

 A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (paragraphs [0021], [0041]): receiving a nomination of a party to become a brand advocate for a brand, wherein the party is selected by a brand owner; (paragraph [0046], [0049]; In one example as shown in FIG. 2, the system 10 is adapted to carry out a method 20 for matching Brand agencies with at least one Influencer. The system 10 or platform 20 allows a Brand or agency 22 to login to the platform 20 and manage a marketing campaign. Through the system 10 or platform 20, the Brand or agency 22 may select Influencers from a list of online identities from the group of register online identities, and unregistered online identities as show in step 26. For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer.) transmitting an invitation to equipment of the nominated party, wherein the nominated party acquires a brand advocate status based on acceptance of the invitation  (paragraph [0049], [0051], [0052]; For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer. Once the Brand or agency 22 settles with a list of online identities, the system 10 or platform 20 will provide the function to manage the campaign, and send out emails and messages to the list of online identities as shown in step 26. The system 10 may further include a function for the online identities or Influencers to accept or reject an invitation. A rejection of an invitation may be automatic if the Brand is associated with predetermined products that an Influencer sending, in accordance with the acceptance of the invitation, a token to the equipment of the nominated party certifying the nominated party with the brand advocate status (paragraph [0060] Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a stamp, log or record of the location of the user, time stamp, IP address of the login, terminal identification, and/or any other desired information. The system may determine at Step 48′ whether the user is authorized to login, for example, a code may be issued to a user to verify or authenticate a login. If the login is not verifies, an error message may be issued to the user at Step 48″. However, if the user does authenticate the login, the user can proceed to Step 49. In Step 49, the login process is concluded, and the user profile and credential are loaded to the system. In another embodiment, the user may login using Open Authorization (OAuth), which allows a user's authenticating the token in response to a query from a social media server in communication with the processing system, wherein the social media server has posted thereon media content contributed by the brand advocate, and wherein in accordance with the authenticating the social media server presents a notice regarding certification of the brand advocate; (paragraph [0053], [0060] When the online identities or Influencer receives the briefing package, the Influencer should follow the directions given with the briefing package within the predetermined time limit for the campaign. Typically, the online identities or Influencers will try the product or use a particular service. The online identities and the Influencers will post comments, create blogs, images, etc., based on their experience with the product and share them on at least one social media website 30 such as YOUTUBE®, INSTAGRAM®, PINTEREST®, TUMBLR®, SNAPSHOT®, REDDIT®, FLICKR®, or any other social media or user influenced platform. Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a 
McGrath does not expressly teach providing a token which allows access to certain services when accessing a network.
Shultz teaches assigning an advocate level to the brand advocate designating a type of communication in which the brand advocate is authorized to engage with a consumer of the media content  (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.)authorizing communication between the consumer of the media content and the brand advocate in accordance with the advocate level  (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach a consumer initiated communication with a brand advocate.
Fuggetta teaches wherein the communication is initiated by the consumer of the media content (paragraphs [0004], [0010], [0012]; A system and method is disclosed that enables prospects for purchasing a branded product or service to ask brand advocates (hereinafter also referred to as “customers”) questions about their experiences with the brand, company, prospect, or service. In step 102, a prospect clicks on or touches (if using a device with a touch sensitive screen or surface) an ad unit or user interface element. For example, the user can click on or touch an online ad unit (e.g., banner ad, paid search ad), a marketing email, a banner or link on a brand's website or other online content inviting prospects to ask customers questions. For example, an ad unit can include the text “would you like to ask a customer a question about our company, products, or services?” The prospect may be using a computer, smart phone, or any device that accesses content online. After completing the required information in the online form, the prospect clicks or touches the “submit” button or other user interface element and their question is routed by the system to candidate customers through email or other electronic means. In some implementations, the prospect is notified that they will receive answers to their questions within a certain time period, such as 24 or 48 hours. In some implementations, the system is configured to allow the prospect to immediately engage with a customer to get an answer to the prospect's question. For example the question “would you like to talk to a customer now?” could be presented to the prospect. This immediate engagement may occur over email, text, phone call or other 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include allowing users to initiate communication with brand advocates as taught by Fuggetta in order to  increase a brand's sales and marketing effectiveness by generating sales leads, assisting with customer acquisition, re-engaging and possibly converting “lost prospects” (i.e., prospects who engaged with the brand in some way, such as visiting the brand's website; downloading information; or who abandoned the online purchase process (an online consumer behavior known as “shopping cart abandonment”), encouraging current customers to buy additional products and services (generally known as “up-sell” and “cross-sell”) with the specific purpose of generating sales leads and driving customer acquisition (paragraph [0004]). Further, initiating communication with a brand advocate is the use of a known technique used to improve similar devices/methods in the same way.
Newmark teaches wherein the token identifies the brand advocate and contains data, the data comprising: a token identifier, a brand identifier, and an expiration date  (paragraph [0040] The Tradesman's Credit Card front face having printed thereon the name of the tradesman; the tradesman's business name (optionally with a business logo); a logo and printed text representing the profession of the tradesman; the tradesman's license number; and, optionally, the card's initiation date and the expiration date (expiration date) maintained by Tradesman's Card System, and a unique identification number which also serves as a credit card number; [0041] 5. the Tradesman's Credit Card back face having a magnetically encoded strip readable by a magnetic card reader, for transmitting the unique identification number (token identifier) and the tradesman's profession code (brand id)).
It would have been obvious to one of ordinary skill in the art to include a token that contains the token identifier, expiration date, and brand identifier as taught by Newmark in order to authenticate a user of the system. Further, the token containing the identifiers listed above is the use of a known technique used to improve similar devices/methods in the same way.


As per claim 17:

McGrath teaches A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising (paragraphs [0021], [0041]): receiving a nomination of a party to become a brand advocate for a brand (paragraph [0046], [0049]; In one example as shown in FIG. 2, the system 10 is adapted to carry out a method 20 for matching Brand agencies with at least one Influencer. The system 10 or platform 20 allows a Brand or agency 22 to login to the platform 20 and manage a marketing campaign. Through the system 10 or platform 20, the Brand or agency 22 may select Influencers from a list of online identities from the group of register online identities, and unregistered online identities as show in step 26. For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer.) transmitting an invitation to equipment of the nominated party, wherein the nominated party acquires a brand advocate status based on acceptance of the invitation; (paragraph [0049], [0051], [0052]; For example, the Brand or agency 22 would like to promote its new product, and would send out the new product for the online identities or Influencers to review, and promote. The brand may use the facility provided by the system 10 or the platform 20 to create an invite and a briefing package. When an online identity or Influencer accepts the invitation, the system 10 or the platform 20 will notify the brand or agency 22 to send out the briefing package. Personal details for the Influencer may be provided to the Brand via the system 10 or the platform 20 such that the briefing package can be issued to an Influencer. Once the Brand or agency 22 settles with a list of online identities, the system 10 or platform 20 will provide the function to manage the campaign, and send out emails and messages to the list of online identities as shown in step 26. The system 10 may further include a function for the online identities or Influencers to accept or reject an invitation. A rejection of an invitation may be automatic if the Brand is associated with predetermined  sending, in accordance with the acceptance of the invitation, a token to the equipment of the nominated party certifying the nominated party with the brand advocate status (paragraph [0060] Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a stamp, log or record of the location of the user, time stamp, IP address of the login, terminal identification, and/or any other desired information. The system may determine at Step 48′ whether the user is authorized to login, for example, a code may be issued to a user to verify or authenticate a login. If the login is not verifies, an error message may be issued to the user at Step 48″. However, if the user does authenticate the login, the user can proceed to Step 49. In Step 49, the login process is concluded, and the user profile and credential are loaded to the system. In another embodiment, the user may login using Open Authorization (OAuth), which allows a user's  authenticating the token in response to a query from a social media server in communication with the processing system, wherein the social media server has posted thereon media content contributed by the brand advocate, and wherein in accordance with the authenticating the social media server presents a notice regarding certification of the brand advocate  (paragraph [0053], [0060] When the online identities or Influencer receives the briefing package, the Influencer should follow the directions given with the briefing package within the predetermined time limit for the campaign. Typically, the online identities or Influencers will try the product or use a particular service. The online identities and the Influencers will post comments, create blogs, images, etc., based on their experience with the product and share them on at least one social media website 30 such as YOUTUBE®, INSTAGRAM®, PINTEREST®, TUMBLR®, SNAPSHOT®, REDDIT®, FLICKR®, or any other social media or user influenced platform. Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks whether the login information is correct. In the event that the information is not correct, an error message will be displayed as shown in Step 47 and the user may be redirected back towards step 43 and be prompted to login again, or reset a password. In the event that the login information is correct, an access token is created and stored in the system 10 or platform 20 in Step 48. The access token may be a 
McGrath does not expressly teach providing a token which allows access to certain services when accessing a network. 
Shcultz teaches assigning an advocate level to the brand advocate designating a type of communication in which the brand advocate is authorized to engage with a consumer of the media content, wherein the advocate level is included in the token; (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.) authorizing communication between the consumer of the media content and the brand advocate(paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach a consumer initiated communication with a brand advocate.
Fuggetta teaches wherein the communication is initiated by the consumer of the media content (paragraphs [0004], [0010], [0012]; A system and method is disclosed that enables prospects for purchasing a branded product or service to ask brand advocates (hereinafter also referred to as “customers”) questions about their experiences with the brand, company, prospect, or service. In step 102, a prospect clicks on or touches (if using a device with a touch sensitive screen or surface) an ad unit or user interface element. For example, the user can click on or touch an online ad unit (e.g., banner ad, paid search ad), a marketing email, a banner or link on a brand's website or other online content inviting prospects to ask customers questions. For example, an ad unit can include the text “would you like to ask a customer a question about our company, products, or services?” The prospect may be using a computer, smart phone, or any device that accesses content online. After completing the required information in the online form, the prospect clicks or touches the “submit” button or other user interface element and their question is routed by the system to candidate customers through email or other electronic means. In some implementations, the prospect is notified that they will receive answers to their questions within a certain time period, such as 24 or 48 hours. In some implementations, the system is configured to allow the prospect to immediately engage with a customer to get an answer to the prospect's question. For example the question “would you like to talk to a customer now?” could be presented to the prospect. This immediate engagement may occur over email, text, phone call or other 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include allowing users to initiate communication with brand advocates as taught by Fuggetta in order to  increase a brand's sales and marketing effectiveness by generating sales leads, assisting with customer acquisition, re-engaging and possibly converting “lost prospects” (i.e., prospects who engaged with the brand in some way, such as visiting the brand's website; downloading information; or who abandoned the online purchase process (an online consumer behavior known as “shopping cart abandonment”), encouraging current customers to buy additional products and services (generally known as “up-sell” and “cross-sell”) with the specific purpose of generating sales leads and driving customer acquisition (paragraph [0004]). Further, initiating communication with a brand advocate is the use of a known technique used to improve similar devices/methods in the same way.
Newmark teaches wherein the token identifies the brand advocate and contains data, the data comprising: a token identifier, a brand identifier, and an expiration date  (paragraph [0040] The Tradesman's Credit Card front face having printed thereon the name of the tradesman; the tradesman's business name (optionally with a business logo); a logo and printed text representing the profession of the tradesman; the tradesman's license number; and, optionally, the card's initiation date and the expiration date (expiration date) maintained by Tradesman's Card System, and a unique identification number which also serves as a credit card number; [0041] 5. the Tradesman's Credit Card back face having a magnetically encoded strip readable by a magnetic card reader, for transmitting the unique identification number (token identifier) and the tradesman's profession code (brand id)).
It would have been obvious to one of ordinary skill in the art to include a token that contains the token identifier, expiration date, and brand identifier as taught by Newmark in order to authenticate a user of the system. Further, the token containing the identifiers listed above is the use of a known technique used to improve similar devices/methods in the same way.



McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claims 1 and 12. As per claims 2 and 13:

Schultz further teaches wherein the advocate level is included in the token (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.

McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claim 2. As per claim 3:


Schultz further teaches wherein the token is stored in association with a brand advocate app at the equipment (paragraph [0024] For example, the trust application may generate a token that is to be used by user device 110 to access service provider network and/or the information associated with the other user device 110. The token may identify a level of access, a time period for which the access is granted, terms of renewing the token (e.g., within a renewal period of time after the time period expires, etc.), etc. Trust application may cause SCGW 140 to send the token to user device 110, via SCP 120, to 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.

McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claim 3. As per claim 4:

Schultz teaches wherein responsive to receiving the media content the social media server obtains the token from the app and sends the token to the processing system to perform the authenticating (paragraph [0024], [0053] For example, the trust application may generate a token that is to be used by user device 110 to access service provider network and/or the information associated with the other user device 110. The token may identify a level of access, a time period for which the access is granted, terms of renewing the token (e.g., within a renewal period of time after the time period expires, etc.), etc. Trust application may cause SCGW 140 to send the token to user device 110, via SCP 120, to be used to access service provider network 160 and/or the information associated with the other user device 110. As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent 


McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claim 1. As per claim 6:

McGrath teaches wherein the media content is presented via the social media server subsequent to the authenticating (paragraph [0053], [0060] When the online identities or Influencer receives the briefing package, the Influencer should follow the directions given with the briefing package within the predetermined time limit for the campaign. Typically, the online identities or Influencers will try the product or use a particular service. The online identities and the Influencers will post comments, create blogs, images, etc., based on their experience with the product and share them on at least one social media website 30 such as YOUTUBE®, INSTAGRAM®, PINTEREST®, TUMBLR®, SNAPSHOT®, REDDIT®, FLICKR®, or any other social media or user influenced platform. Referring to FIG. 3, there is provided a flow chart for a login process 40 of an embodiment of the present disclosure. The login process 40 begins in Step 41. In Step 43, the system 10 or platform 20 provides an interface for a user to login. The interface to login may be any predetermined or known login interface common in the art, and may require an authentication, captcha, verification or other means to determine whether a user is a human or not, which may assist with protecting user accounts from brute force attacks. In one embodiment, a user can be an administrator, a Brand, a campaign creator, an online identity, or an Influencer. The account may be associated with a user type, such as a Brand or Influencer, however the system may not require a user to login via a portal specific to the account type. The system 10 or 20 is adapted to load the correct profile and credentials when the user is logged into the system. In one embodiment, on the login interface provided in Step 43, the user is required to provide a user name and a password in order to login, which is common in the art. In Step 45, the system 10 or platform 20 checks 

McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claim 3. As per claim 22:

 Examiner’s Comment: In in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As the claim merely stores the token in a second location without presenting any new or unexpected result, the limitation has little to no patentable weight.)


Schultz further teaches wherein the token is stored in association with a second brand advocate app at second equipment of the nominated party (paragraph [0024] For example, the trust application may generate a token that is to be used by user device 110 to access service provider network and/or the information associated with the other user device 110. The token may identify a level of access, a time period for which the access is granted, terms of renewing the token (e.g., within a renewal period of time after the time period expires, etc.), etc. Trust application may cause SCGW 140 to 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.


McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claim 17. As per claim 23:

McGrath teaches brandadvocates using text communication, voice communication, and video communication (paragraph [0084] The system 10 also allows an online identity to carry out real-time voice, video or multimedia communications with the campaign creator via the system in Step 140, or carry out text messaging or other P2P communications.)
McGrath does not teach accessing the various types of communication based on permission levels.
Schultz further teaches wherein authorizing of the communication between the consumer of the media content and the brand advocate is based on the advocate level (paragraph [0053] As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level of access to the network based on the token (block 515). In yet another example, the token may include a value associated with a level of trust associated with user device 110. The level of trust may be used by the trust application to determine a level of access with which to authorize user device 110 to access service provider network 160. For example, access may be granted for some network services (e.g., messages sent via a short message service (SMS)), while denying access for other services (e.g., a terminal location service, an address book service, etc.)


Examiner’s Comment: The specific level and communication type relationships recited in the instant claim is merely a matter of design choice when the general knowledge in the relevant field of the art is used and therefore carries no patentable weight in the claim. Moreover, the use of the configuration of which level is allowed to access which type of communication does not materially affect the claimed method/system in any significant way as far as patentability. See MPEP §2144.04. I.

	

Claims 7, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2020/0234339) in view of Schultz et al (US 2012/0054847) in view of Fuggetta (US 2015/0278899) in view of Newmark (US 2009/0121015) in view of Michael (US 2015/0302478)

McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claims 1, 12, and 17. As per claims , 7, 15, and 18:

The combination does not expressly teach the content being podcasts.
Michael teaches  wherein the processing system is in communication with an audio content server, the audio content server having posted thereon a podcast contributed by the brand advocate  (paragraphs [0115]-[0116] On the communities247 wall the 150 influencers are welcomed via video clip by the Chief Marketing Officer of Sunbucks—John's boss—who explains that the first order of business is to define the brand ambassador programme for Sunbucks. These 150 coffee lovers will co-create with the marketing department of Sunbucks the parameters of the programme; fine tune the profile 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include content such as podcasts in order to mplify customer advocacy or positive word of mouth (paragraph [0116]). Further, the use of content such as podcatss to promote a brand is the use of aknown technique used to improve similar devices/methods in the same way.

Claims 8 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2020/0234339) in view of Schultz et al (US 2012/0054847) in view of Fuggetta (US 2015/0278899) in view of Newmark (US 2009/0121015)  in view of Michael (US 2015/0302478) in view of Levi et al (US 2011/0119131)

McGrath, Schultz, Fuggetta, Newmark, and Michael teach the limitations of claims 7 and 15. As per claims 8 and 16:

Schultz further teaches further comprising authenticating, by the processing system, the token in response to a query from the audio content server (paragraph [0024], [0053] For example, the trust application may generate a token that is to be used by user device 110 to access service provider network and/or the information associated with the other user device 110. The token may identify a level of access, a time period for which the access is granted, terms of renewing the token (e.g., within a renewal period of time after the time period expires, etc.), etc. Trust application may cause SCGW 140 to send the token to user device 110, via SCP 120, to be used to access service provider network 160 and/or the information associated with the other user device 110. As also shown in FIG. 5, if a token indicates that access is to be granted (block 510--YES), then process 500 may include authorizing a level 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach providing a tag regarding certification of a brand advocate. 
Levi teaches and wherein in accordance with the authenticating of the token in response to the query from the audio content server the audio content server provides the podcast with an audio tag regarding certification of the brand advocate  (Claim 1; paragraph [0045] An endorsement company selected by the subscriber may provide an endorsement or endorsement tag (i.e. "advertiser recommends subscriber"). providing an endorsement tag related to the endorsed advertiser and linked with the advertising content; transmitting a content communication from the qualified subscriber to the recipient including the endorsement tag; receiving a signal from the recipient through execution of the endorsement tag to transmit the advertising content; and, transmitting the advertising content to the recipient.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a tag as taught by Levi in order to show advertiser recommended subscribers (paragraph [0045]) Further, tagging content is the use of a known technique used to improve similar devices/methods in the same way.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2020/0234339) in view of Schultz et al (US 2012/0054847) in view of Fuggetta (US 2015/0278899) view of Newmark (US 2009/0121015)  in view of Michael (US 2015/0302478) in view of Levi et al (US 2011/0119131) in view of Eshwar et al (US 2013/0289991) 

McGrath, Schultz, Fuggetta, Newmark, Michael, and Levi teach the limitations of claims 18. As per claim 19:

The combination does not expressly teach the tag including speech.
Eshwar teaches wherein the audio tag comprises speech generated by the audio content server  (paragraphs [0006], [0065] According to one embodiment of the present invention, a system utilizes a voice tag to automatically tag one or more entities associated with a data object within a social media environment, and comprises a computer system including at least one processor. Present invention embodiments may be utilized to tag any type of data object with any data (e.g., still image, picture, video, multimedia object, audio, etc.).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include speech tag as taught by Eshwar in order to provide information pertaining to one or more entities associated with a data object (paragraph [0065]). Further, using speech tags is the use of a known technique used to improve similar devices/methods in the same way.

McGrath, Schultz, Fuggetta, Newmark, and Michael teach the limitations of claim 18. As per claim 19:

Schultz further teaches wherein the operations further comprise authenticating the token in response to a query from the audio content server(paragraph [0024], [0053] For example, the trust application may generate a token that is to be used by user device 110 to access service provider network and/or the information associated with the other user device 110. The token may identify a level of access, a time period for which the access is granted, terms of renewing the token (e.g., within a 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a token which granted various levels of communication as taught by Schultz in order to prevent unauthorized access to information associated with the service provider network and/or utilize network resources to which the unknown and/or nefarious user device, user, network, and/or application are not entitled (paragraph [0003]). Further, using a token to grant various permissions is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach providing a tag regarding certification of a brand advocate. 
Levi teaches and wherein in accordance with the authenticating of the token on response to the query form the audio content server the audio content server provides the podcast with an audio tag regarding certification of the brand advocate  (Claim 1; paragraph [0045] An endorsement company selected by the subscriber may provide an endorsement or endorsement tag (i.e. "advertiser recommends subscriber"). providing an endorsement tag related to the endorsed advertiser and linked with the advertising content; transmitting a content communication from the qualified subscriber to the recipient including the endorsement tag; receiving a signal from the recipient through execution of the endorsement tag to transmit the advertising content; and, transmitting the advertising content to the recipient.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a tag as taught by Levi in order to show advertiser recommended subscribers (paragraph [0045]) 
The combination does not expressly teach the tag including speech.
Eshwar teaches wherein the audio tag comprises speech generated by the audio content server  (paragraphs [0006], [0065] According to one embodiment of the present invention, a system utilizes a voice tag to automatically tag one or more entities associated with a data object within a social media environment, and comprises a computer system including at least one processor. Present invention embodiments may be utilized to tag any type of data object with any data (e.g., still image, picture, video, multimedia object, audio, etc.).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include speech tag as taught by Eshwar in order to provide information pertaining to one or more entities associated with a data object (paragraph [0065]). Further, using speech tags is the use of a known technique used to improve similar devices/methods in the same way.



Claims 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2020/0234339) in view of Schultz et al (US 2012/0054847) in view of Fuggetta (US 2015/0278899) view of Newmark (US 2009/0121015)  in view of Wu et al (US 2018/0189857)

McGrath, Schultz, Fuggetta, and Newmark teach the limitations of claims 1 and 17. As per claims 10 and 20:

The combination does not expressly teach using a virtual assistant run with AI.
Wu teaches wherein the nominated party comprises a virtual assistant executing on equipment of a subscriber to a network including the processing system  (paragraphs [0032]-[0036] FIG. 1 illustrates an exemplary schematic diagram of a conversational AI environment 100 for providing product and service recommendations. Conversational AI environment 100 includes user input context 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using virtual assistants run by AI as taught by Wu in order to provide personalized and helpful recommendations (paragraph [0001]). Further the use of AI run virtual assistants is the use of a known technique used to improve similar devices/methods in the same way. 

McGrath, Schultz, Fuggetta, Newmark, and Wu teach the limitations of claims 10. As per claim 11:

wherein the virtual assistant functions as the brand advocate using artificial intelligence (paragraphs [0032]-[0036] FIG. 1 illustrates an exemplary schematic diagram of a conversational AI environment 100 for providing product and service recommendations. Conversational AI environment 100 includes user input context 102, user profile 108, user sentiment analysis context 110, product extraction and ranking context 116 and recommendation 126. In user input context 102 a user such as user 104 may provide one or more inputs to a conversational AI system via a computing device such computing device 106. The conversational AI systems described herein may provide conversational responses to user input through chat bots which may be associated with businesses, universities, non-profit organizations, and the like. Chat bots and other conversational AI's may provide text and vocal conversational dialog to a user based on extraction and analysis of content from websites associated with those entities, applications associated with those entities and personalized digital assistants associated with those entities. According to examples user 104 may communicate with computing device 106 and one or more websites, applications and personalized digital assistants associated with conversational AI's in the form of voice and text input.  Product extraction and ranking context 116 includes product store 118 and computing devices (such as product ranking server devices 120, 122 and 24) for ranking products and services for recommendation to a user based on extracted and analyzed user input and a match analysis of those products and services to a user based on analysis of current user input and information regarding user characteristics and preferences determined from a user profile such as user profile 108. In the specific example described above with regard to user sentiment for coffee recommendations where user 104 has provided input such as “do you have XYZ brand of coffee” one or more recommendations relating to XYZ brand of coffee may be ranked and subsequently provided to user 104 based on the ranking and a conversational AI response may be provided such as “Of course, I'll recommend a 1000 mL pack of XYZ coffee for you which can be purchased at this link: [LINK].”)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using virtual assistants run by AI as taught by Wu in order to provide personalized and helpful recommendations (paragraph [0001]). Further the use of AI run virtual assistants is the use of a known technique used to improve similar devices/methods in the same way. 

Response to Arguments

Rejections under 35 USC 112 have been rendered moot by way of amendment. As a result such rejection have been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. First, merely implementing steps using a computing device does not render the claim free of being directed to an abstract idea. The machines must be used in a manner that coincides with the practical application assessment as outline in MPEP 2106.04(d) or provide an inventive concept as outline in MPEP 2106.05. As noted above, the additional elements merely use generic computing components to implement the abstract idea and provide a general link to a particular field of use or technological environment and provides insignificant extra solution activity. As a result, such additional elements to not provide the claims with practical application as outlined in MPEP 2106.04(d). authorizing communications based on various conditions is an abstract idea. Applicant’s claims do not disclose underlying technology required to implement the abstract concepts. With regard to the additional elements the examiner has considered all additional elements individually and as an ordered combination. Should applicant continue to disagree, the examiner respectfully requests applicant point out which additional elements specifically show practical application and why in accordance with MPEP 2106.04(d).
The essence of the argument appears to be that since the Office has not shown that the claims “would preempt all applications of the alleged abstract idea”, the rejection under 35 U.S.C. § 101 is improper. However, as the Federal Circuit pointed out in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. June 12, 2015, #2014-1139, 2014-1144), “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. … Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot” (slip op. pp. 14-15). Similarly, in OIP Technologies, Inc. vs. Amazon.com, Inc. (Fed. Cir., June 11, 2015, #2012-1696), the Federal Circuit held “that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract. See buySAFE, Inc. v.Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345”.

	Applicant’s arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessiatated by amendment. However, with regard to presenting a notice regarding certification of the brand advoicate the examinert respectfully disagrees. Under broadest reasonable interpretation, the examiner finds that the login process in the cited paragarphs provides feedback as to the user being accepted into the system. Such feedback is considered as a notification. For example if the user does not successfully login they would receive an error message or a successful login would allow the user to acces the site. 

Conclusion

The following references are not relied upon but considered relevant:
Pollio (US 2009/0037275) – credit card which stores various information and identifiers (paragraphs [0050]-[0057]
Ankolli et al (US 2011/0238473) – barcode with various identifiers and expiration dates for authorizations (paragraph [0028]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688